Case 8:17-cr-00170-EAK-AAS Document 135 Filed 09/09/19 Page 1 of 1 PageID 231



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                            Case No.: 8:17-cr-170-T-17AAS

JABAR ALI REFAIE


                              ACCEPTANCE OF PLEA OF GUILTY
                               AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Count Seven of

the Superseding Indictment is now accepted and the Defendant is Adjudged Guilty of such offense.

A sentencing hearing will be scheduled on November 22, 2019, at 2:00 PM before United States

District Judge Elizabeth A. Kovachevich, Sam M. Gibbons United States Courthouse, Courtroom

14A, Fourteenth Floor, 801 North Florida Avenue, Tampa, Florida 33602.

       IT IS SO ORDERED.

       DONE AND ORDERED in Tampa, Florida this 9th day of September, 2019.




Copies furnished to: All Parties and Counsel of Record
Agencies: USPTS; USMS; USPO

NOTE:          Defense counsel must review the PSI Report with their client prior to
               sentencing. Counsel/USPO to promptly notify Courtroom Deputy Clerk
               Sonya Cohn (813-301-5737) if an evidentiary sentencing is requested and/or
               if the sentencing proceeding will exceed thirty minutes. Any request for a
               continuance must be filed fourteen days prior to the sentencing date.
